Citation Nr: 1614217	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  09-26 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to March 4, 2013, and in excess of 50 percent since March 4, 2013. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel

INTRODUCTION

The Veteran had active military service from October 1964 to October 1968.

This appeal comes to the Board of Veterans' Appeals' (Board) from a November 2008 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned at a September 2011 hearing at the RO. A transcript has been associated with the file.

In September 2014, this matter reached the Board.  Since there was evidence of worsening of the Veteran's service-connected PTSD, the Board remanded the appeal to obtain recent VA and private treatment records and a new examination to assess the current severity of the Veteran's PTSD and to compare those findings with that of a report prepared by a private psychiatrist Dr. J. V. The examination report with addendum was associated with the claims file in April 2015 and May 2015.  In February 2016, the Veteran submitted several documents associated with his claim including a private mental health evaluation from psychologist J. S.  In March 2016, the Veteran, through his representative, submitted a waiver of all evidence received since the July 2015 Supplemental Statement of the Case.  

The Board notes that during the pendency of this appeal, the Veteran filed a separate claim for a TDIU due to his PTSD in February 2016.  He asserted that he stopped working in November 2011.  When evidence of unemployability is submitted during the course of an appeal from an assigned rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).   Accordingly, the Board has jurisdiction over the TDIU as part and parcel of the Veteran's claim for a higher rating; it has been listed on the first page of this decision.  This claim is REMANDED below. 


FINDINGS OF FACT

1.  Prior to March 4, 2013,  the Veteran's PTSD manifested itself with nightmares, flashbacks, hyperstartle behaviors, avoidance behaviors, disrupted sleep, depressed mood, feelings of helplessness and hopelessness, periods of decreased energy and motivation, decreased concentration, irritability, and hypervigilance resulting in an occasional decrease in work efficiency, but the Veteran continued to generally function well.  

2.  From March 4, 2013 to February 9, 2016, the Veteran's PTSD manifested itself with the same symptoms identified prior to March 4, 2013, but resulting in occupational and social impairment with reduced reliability and productivity with increased isolation and detachment from others, as well as poor impulse control exhibited by intermittent, but more frequent, verbal/emotional outbursts.

3.  Since February 10, 2016, the Veteran's PTSD symptoms worsened resulting in occupational and social impairment in most areas. 


CONCLUSIONS OF LAW

1.  Prior to March 4, 2013, the criteria for an initial rating in excess of 30 percent for PTSD was not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).

2.  From March 4, 2013 to February 9, 2016, the criteria for a rating in excess of 50 percent for PTSD was not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).

3.  Since February 10, 2016, the criteria for a rating of 70 percent for PTSD has been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two rating criteria shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

A.  PTSD 

The Veteran's appeal arises from a November 2008 rating decision, which granted service connection for PTSD and awarded an initial 10 percent rating effective August 12, 2008.  During the pendency of the appeal additional evidence was associated with the file which led to an increased initial rating of 30 percent.  The Veteran appealed this rating, contending that he was eligible for a higher initial rating.  In support of this contention, the Veteran submitted a private psychiatric evaluation from Dr. J. V. in March 2013.  Based on this evaluation, the RO increased the rating to 50 percent effective the date of the report, March 4, 2013.  The Veteran continues to contend that he is entitled to a higher rating.     

Psychiatric conditions are rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411.

		Total occupational and social impairment, due to such symptoms as: 
			gross impairment in thought processes or communication; 
			persistent delusions or hallucinations; grossly inappropriate 
			behavior; persistent danger of hurting self or others; intermittent 
			inability to perform activities of daily living (including maintenance 
			of minimal personal hygiene); disorientation to time or place; memory 
			loss for names of close relatives, own occupation, or own name 	100 

		

		Occupational and social impairment, with deficiencies in most areas, 
			such as work, school, family relations, judgment, thinking, or mood, 
			due to such symptoms as: suicidal ideation; obsessional rituals 
			which interfere with routine activities; speech intermittently illogical, 
			obscure, or irrelevant; near-continuous panic or depression affecting 
			the ability to function independently, appropriately and effectively;
			impaired impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships 	70 

		Occupational and social impairment with reduced reliability and
			productivity due to such symptoms as: flattened affect; circumstantial, 
			circumlocutory, or stereotyped speech; panic attacks more than once 
			a week; difficulty in understanding complex commands; impairment 
			of short- and long-term memory (e.g., retention of only highly learned
			material, forgetting to complete tasks); impaired judgment; impaired
			abstract thinking; disturbances of motivation and mood; difficulty in 
			establishing and maintaining effective work and social relationships 	50 

		Occupational and social impairment with occasional decrease in work
efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) 	30 

The "such symptoms as" language means "for example," and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). The list of examples provides guidance as to the severity of symptoms contemplated for each rating. Id.   However, this fact does not make the provided list of symptoms irrelevant.  See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). The Veteran must still demonstrate either the particular symptoms associated with the rating sought, or other symptoms of similar severity, frequency, and duration.  Id. at 117. 

Prior to March 4, 2013

The RO granted the Veteran service connection based on the Veteran's service in Vietnam.  During Vietnam, the Veteran worked as a machinist in the machine engine room.  The Veteran witnessed a fire where two comrades were killed in an engine room next to his. He had to spray water on the walls so that the fire would not spread.  Since that fire, the Veteran reported having constant anxiety and fear that he would die in an engine room fire. Although the Veteran witnessed other on-duty deaths, the fire incident appeared to cause him the most anxiety.     

In reviewing the medical evidence, the Board finds a 30 percent rating is consistent with the Veteran's mental status during the period prior to March 4, 2013.  In summary, the Veteran functioned generally well.  Prior to November 2011, the Veteran was employed full-time.  After retirement, the Veteran kept busy by traveling cross country with his wife.  During this period, the Veteran reported symptoms such as recurrent recollections, a sleep disorder, anxiety, and mild memory loss, which are encompassed by the 30 percent rating.  Ratings in excess of 30 percent require additional limitations that would represent an individual who was not functioning well as the Veteran functioned.  

Even though the Veteran has reported some symptoms in higher rating categories such as an inability to establish and maintain relationships, near continuous depression, impaired impulse control as exhibited by verbal outbursts, and difficulty adapting in stressful situations as noted in the 50 and 70 percent rating categories, the Board finds the overall severity of the Veteran's symptoms was consistent with a 30 percent rating prior to March 4, 2013.  



1.  Work and School

It is unclear what the highest level of education that the Veteran has obtained.  He has made statements that the highest level of education is high school.   However, at a 2013 private psychological evaluation, the Veteran reported having two years of post-high school education.  Despite the discrepancy, the Board finds that the Veteran has at least a high school education. 

After the military, the Veteran worked as a farm hand, an oil pump maker, a custodian and a heavy equipment operator.  His most recent employment was as a senior living apartment complex co-manager.  The Veteran's wife was the other co-manager.  At the October 2008 VA examination, the Veteran reported getting along well with the building's owner and most of the building's residents.  In April 2010 Seattle, Washington Veterans Affairs Medical Center (Seattle VAMC) appointment, the Veteran indicated a desire to retire the following year, and was excited by the prospect and not anxious about the future.  

The Veteran's interactions with others appeared to be strong during this first time period.  At an August 2008 private primary care visit with M. F. B., MSN, APRN, she found the Veteran to be very pleasant, and in her conversation with the Veteran, that his speech was congruent with his affect.  This attribute would also carry over to work-like settings in dealing with co-workers and clients alike.     

Based on the October 2008 examination, the Veteran maintained a regular schedule, going to sleep by 11:30 pm, and awaking at 5:30 am to start his day.  When he awoke, he reported having occasional residual effects of nightmares with feelings of anxiety and irritability.  He reported having nightmares every three weeks and recurrent memories occurring three to four times per week for about 30 minutes in a day.  In other words, the Veteran occasionally was upset due to nightmares, but was able to move beyond those feelings, to start his workday.  Daytime recollections occurred more than an hour a week.  However, working in the building where he lived accommodated these issues.  He could go back to his apartment and relax, and then continue his work day.  Despite these symptoms, the Veteran was not on any psychiatric medications, did not receive psychotherapy, and had no history of psychiatric hospitalizations prior to the October 2008 VA examination.  

At the October 2008 VA examination, the Veteran arrived on time, and was oriented to time and place.  He also communicated well, and his speech was normal rate and volume, which is important in engaging with others in the work place.  The examiner found the Veteran had a global assessment of functioning score of 65, which is indicative of only mild occupational and social symptoms, of an individual that generally functioned pretty well and had some meaningful interpersonal relationships. 

At a March 2010 VA psychological evaluation, the Veteran reported difficulties with learning.  However, his wife added that the Veteran was good at fixing mechanical items and in solving math problems.  The psychologist gave the Veteran a GAF score of 50, which indicates a decline in functioning from mild level symptoms to serious symptoms of impairment in social and/or occupational functioning.  With this decline, the Veteran was started on Celexa and told to follow up with VA mental health to monitor his PTSD symptoms. 

At a September 2010 Seattle VAMC psychiatric re-evaluation, the Veteran appeared well-groomed, and was cooperative and appropriate throughout the appointment.  The only oddity noticed was that the Veteran nervously tapped his hand and foot throughout the evaluation interview.  

The Veteran next appeared at the September 2011 Board hearing.  He expressed a desire to retire, but reported that he still worked as a full-time manager at the retirement apartment complex, despite complaints that his hands hurt, and he could hardly work.  He reported that he did not have to take any days off since he lived in the building.  When the Veteran does not feel well, he just goes to his appointment.   He reported that the work got done no matter his physical or mental condition, and that his bosses were pleased with his work.  The Veteran's wife testified that she has to deal with customers more than the Veteran to avoid any of the Veteran's emotional outbursts.  

Soon after the hearing, the Veteran and his wife retired as building managers in November 2011.  The Veteran relayed this information during a November 2011 psychotherapy session.  He reported that they had moved to a mobile home afterwards.  The Veteran reported looking forward to less stress during his retirement.  He reported that the building manager position was physically and emotionally taxing.   The stress caused the Veteran difficulty remembering items and tasks. His memory improved when under less stress.  

At the November 2012 VA examination, the examiner opined that the Veteran had difficulty establishing and maintaining effective work and social relationships and difficulty adapting to stressful circumstances including work or a work-like setting.  He also noted that the Veteran had an inability to establish and maintain effective relationships.  The Veteran presented promptly on time for his scheduled
appointment.  He was dressed in casual attire, was clean, and well-groomed.  He was also well-oriented in all spheres.  The Veteran reported an overall ability to attend to his own daily needs, including meals, hygiene, and prescribed medications.  The Veteran also reported an ability to pay bills in a timely, responsible manner.

Overall, during the period prior to March 4, 2013, the Veteran was able to maintain full-time employment until 2011, and cope with stresses of work with built in accommodations based on the independent nature of the position.  

2.  Family and Social Relations

The Veteran's interactions with others appeared to be strong during this first time period.  At an August 2008 private primary care visit with M. F. B., MSN, APRN, she  found the Veteran to be very pleasant, and in her conversation with the Veteran, that his speech was congruent with his affect.  This attribute would also carry over to work-like setting in dealing with co-workers and clients alike.     

At the October 2008 examination, the Veteran reported having few friends that he could relate to.  He had strong familial relationships.  He reported having a good marriage.  The Veteran was married three years after he left the service.  He has maintained a 37-plus year marriage.  He reported having three children, two sons and a daughter, with whom he got along with well.  The Veteran also reported having siblings, one brother and two sisters, with whom he had a good relationship.  Despite solid familial relationships, the Veteran reported having occasional feelings of detachment from his wife. 

The feelings of detachment mentioned by the Veteran appeared to be elaborated in a July 2009 statement prepared by the Veteran's wife referencing the Veteran's behavior on certain days (July 7, 8, 9, 10 and 18).  When the Veteran wants to isolate himself, his wife stated that he uses the computer like a security blanket.  When something bothers the Veteran, he often will not open up to his wife, but she can tell that something is wrong.  When they ended their work day at 4:00 pm, he will watch television alone, expressionless and will rock in his recliner.  She also notes that he will play computer games a lot, or hand puzzles.  These accounts present only a snapshot of the ups and downs the Veteran has.  In evaluating the records as a whole, the Veteran appeared to get along well with individuals with some "bad" days as acknowledged by him. 

In the midst of treatment at a March 2011 Seattle VAMC psychological follow-up, the Veteran reported having a good marital relationship, as he had in previous sessions.  At another March 2011 follow-up, the Veteran reported difficulties feeling confident when he speaks with others, and did not trust others after bad experiences.  The mental health professional noted that the Veteran had made moderate progress in treatment. 

In November 2012, the Veteran began group psychotherapy at the Seattle VAMC.  
Throughout the session, the Veteran appeared quiet.   Following the group therapy session the Veteran attended a VA examination to evaluate the current severity of the Veteran's PTSD.  The Veteran reported very little social interaction secondary to primary symptoms of PTSD, depression. The Veteran reported avoiding unfamiliar social settings, which he finds uncomfortable.  He also actively avoided conversations and events which could recall past traumas.  Hyperarousal is triggered by unfamiliar situations.  The examiner noted that the Veteran had a history of emotional outbursts of verbal anger.  

In early December 2012, the Veteran attended another group therapy session.  He appeared irritable, but mood was OK.  The Veteran reported having a great trip visiting children and grandchildren with his wife in Eastern Washington.  

In summary, the Veteran, although having few friends, has maintained a close relationship with his wife and other family members.  There were occasional instances where the Veteran had verbal outbursts or appeared detached, but was still able to maintain the relationships throughout this period.  Accordingly, the Board finds that the Veteran was able to maintain relationships, but had difficulty establishing significant relationships outside of his family.  However, the Veteran was able to engage with others, including mental health professionals and other Veterans during group session, which is also consistent with a 30 percent rating.  

3.  Thinking/Judgment

Despite reporting problems due to his PTSD, in an August 2008 private primary care visit with M. F. B., MSN, APRN, the evaluating nurse found the Veteran to have clear thoughts without tangentially.  The Veteran also denied having suicidal ideation or plans to that effect.  The Veteran reported trouble with concentration (such as trouble tracking what he is reading) and memory, but neither issue appeared to be at a level of severity to affect his employment.  

The October 2008 VA examiner found the Veteran's thought process intact on concrete and abstract level conversations.  The Veteran reported having memory issues such as forgetting recent conversations or remembering names.  The examiner also found no evidence of suicidal or homicidal thoughts. 

At an August 2010 Seattle VAMC follow-up, the Veteran had linear and logical thoughts with no evidence of auditory or visual hallucinations.  The Veteran's judgment and insight were considered intact.  He also denied having suicidal or homicidal ideation. Overall, the psychologist determined that the Veteran was doing well with treatment.  

At the September 2010 Seattle VAMC psychiatric re-evaluation, the Veteran had good attention.  His insight and judgment was limited but fair.  His thought process was logical and linear.  No change was seen in a follow up appointment conducted in October 2010. The Veteran was well groomed.  He had normal speech in terms of rate, rhythm and volume.  His thought process was logical and linear.  However he had limited insight and fair judgment. 

At a December 2010 Seattle VAMC family therapy session, the Veteran presented with logical and linear thoughts with no evidence of auditory or visual hallucinations, and his judgment and insight were intact.  He denied suicidal or homicidal ideation.  

The Veteran's thought process and judgment were unchanged at the March 2011 VAMC psychological follow up.  His thoughts were logical and linear with no evidence of auditory and visual hallucinations.  The Veteran's judgment and insight were intact.  He denied having suicidal or homicidal ideation.  The Veteran's condition was stable.  He was engaged in treatment.    

At the November 2011 VA examination, the examiner noted that the Veteran's responses to questions were thoughtful, complete, and demonstrated an adequate fund of knowledge.  He also presented as an honest historian.  The Veteran's expressed thoughts are well-organized to topic. There was no indication of psychotic processes, no indication of delusional disorder, no indication of loosened associations or organicity.  He denied suicidal or homicidal ideation, plan or intent.  He reported concerns involving future events but denied overall symptoms of hopelessness.  

In a December 2012 group therapy session at the Seattle VAMC, there continued to be no evidence of suicidality or increased risk factors.  

In conclusion, the Veteran had normal thought and his judgment was intact through this period.  This is consistent with a 30 percent rating.  A higher rating requires impairment in judgment and/or thinking, which were not present during this period.   

4.  Mood

After returning from service, the Veteran noticed that he would become easily startled with unexpected loud noises or someone reaching from behind, as noted in the October 2008 VA examination report.  He tends to sit with his back to the wall as a result.  The Veteran also reported that he was easily irritable.  

The Veteran reported having nightmares every few weeks.  His anxiety is often triggered by traumatic events.  For example, one resident of the apartment complex burned a meal.  When the Veteran had to evaluate the situation as a property manager, the smell of smoke made the Veteran recall the in-service engine room fire.  

When evaluated by the October 2008 VA examiner, the Veteran did not appear paranoid, and exhibited no delusions, hallucinations, obsessions or compulsions.  

In a July 2009 statement, the Veteran's wife noted that the Veteran was active in church.   She also noted situations when the Veteran became irrational.  For example, one day the Veteran's wife was going to a game farm to feed animals and bought bread in preparation for this trip, and placed it in the back seat of the car.  When the Veteran went to their car, he went off asking why the bread was in the car and started throwing items including the bread out of the car.  She reported that the Veteran has frequent outbursts.  However, this statement appears counter to the Veteran's own statements and observations made by the October 2008 VA examiner and August 2008 registered nurse.  Notwithstanding, the Board recognizes that the Veteran has occasional outbursts of irritability.  

The Veteran reported avoiding triggers, but his wife in a July 2009 statement reported that he watches Mash every day for three hours.  

In February 2010 at the Seattle VAMC, the Veteran took a PTSD screening.  He reported having nightmares and recollections of his stressor, but did not go out of his way to avoid situations that reminded him, or tried hard not to think about it.  He also reported being constantly on guard, watchful and/or easily startled and had feelings of numbness or feeling detached from others, activities or surroundings.   
In February 2010, with the Veteran's increased PTSD symptoms, he initiated mental health treatment at the Seattle VAMC. The clinical psychiatrist who evaluated the Veteran found that he was minimal harm to himself or others with no ideation, plan or intent to harm self or others.  However, the Veteran reported feeling helpless about the present and/or future, and had thoughts about taking his life since January 2010, but had no plan and had never had a suicide attempt. 

The Veteran attended a formal psychology evaluation in March 2010.  The Veteran reported having a lifelong history of anxiety with worry about the future and was easily irritated with depressed mood.   The psychologist gave the Veteran a GAF score of 50, which indicates serious symptoms of impairment in social and/or occupational functioning.  He was started on Celexa and told to follow up with mental health to monitor his PTSD symptoms.  

In a follow up appointment in April 2010 at the Seattle VAMC, the Veteran reported having improved sleep, and increased tolerance for frustration.  His wife, who was present at the meeting, also noted an improvement in the Veteran's mood within the last two weeks.  He continued to deny suicidal thoughts.  The Veteran generally reported that he was pleased with the results of his medication.  

In a follow-up conducted by telephone later in April 2010, the Veteran reported still doing well with mood, but having varying sleep.   He continued to note that the medication helped.  He denied suicidal ideation and homicidal ideation.  The clinical psychologist D. M. G. noted that the Veteran's PTSD symptoms were stable.  

The Veteran's next Seattle VAMC mental health follow-up occurred in August 2010 for family therapy with himself and his wife.  The Veteran and his wife reported a modest improvement in his anxiety and interpersonal sensitivity and irritability since starting Celexa.  The psychologist consulted with a psychiatrist, who recommended an increase of Celexa to determine if more improvement could occur.  The Veteran reported continued intrusive memories of service.  The Veteran exhibited irritable mood with full range of affect.  

In late August 2010, the Veteran attended a mental health telephonic follow-up.  He reported only modest improvement with the 20 mg of Celexa.  He reported that he was still irritable, anxious and had a lot of interpersonal sensitivity.  The clinical psychologist referred the Veteran to psychiatry for a reevaluation. 

In September 2010, the Veteran attended a psychiatric re-evaluation based on the referral from his clinical psychologist. The Veteran admitted to "blow ups" at his wife on average once a week, but generally noted improved tolerance to frustrating situations, but wanted continued help to manage his anger.  He denied having any physical altercations in the past 10 years.  At this point, the Veteran reported having nightmares one to two times per week with psychological distress when reminded of in-service trauma with thoughts of guilt.  He also avoided crowds and loud noises.  He felt detached, and had a sense of foreshortened future.  The Veteran also had insomnia, irritability, hypervigilance (such as checking the perimeter, making sure doors are locked, will not sit with back to a crowded restaurant, and an exaggerated startle response).  He reported feeling down, but could not identify specific periods of depression.  He denied having auditory or visual hallucinations, a history of manic symptoms, paranoia, and panic attacks.  He also denied suicidal and homicidal ideation.  His mood during the examination was considered "average" with euthymic affect with frequent smiles.  Based on the evaluation, the psychiatrist noted that the Veteran did not meet the criteria for depression or an anxiety disorder.  The mood stabilizer was increased to 40 mg to improve the Veteran's frustration tolerance, mood symptoms, and insomnia.  He was considered a low risk for suicidal and homicidal ideation.  He reported having love for his wife, children and grandchildren.

In October 2010, the Veteran appeared dysthymic at a psychiatric care visit at the Seattle VAMC. The Veteran reported that he was not blowing up as often as he was before, but had increased sexual dysfunction.  He was torn about changing medication, since his mood was improved.  He described his mood as average with episodic early and middle insomnia with nightmares occurring one to three times per night.  He denied feelings of anhedonia, helplessness, hopelessness, decreased energy, decreased concentration, or decreased appetite.  Due to the sexual side effects, the psychiatrist reduced the dosage to 30 mg.  Follow-up was scheduled for four to five weeks.  There was also a consideration of new medication.  

In December 2010, the Veteran attended another family therapy appointment at the Seattle VAMC (Puget Sound Health Care System). The Veteran and his wife reported improvement in the Veteran's anxiety, and thought the medication was helpful. The Veteran exhibited distressed mood with full range of affect.  The Veteran's PTSD was considered stable with the ultimate goal of improving anxiety and irritability.  The Veteran reported sexual dysfunction as a side effect of the increased dosage. 

Later in December 2010, the Veteran attended another family therapy appointment.  He reported that he loved his wife no matter if she became more engaged in sex or not.  He reported little distress.  The Veteran's condition appeared stable. 

In March 2011, the Veteran's wife reported increased irritability, but no new stressors were identified.  The Veteran reported that he wanted to retire, but was frustrated that he could not.  He was on 50 mg of sertraline, but denied sexual dysfunction as he had with Celexa. The Veteran's mood remained the same with distressed mood with full range of affect.    Later that month, the Veteran reported increased depression with several days of having little interest and/or pleasure in doing things, and generally felt down and depressed. 

At the Board hearing, the Veteran reported having increased dreams.  When sleeping he reports flopping around, and turning over.   He said he had a lot going through his mind.  He was unsure why he was unable to go to sleep.  The Veteran also reported hypervigilance.  Before going to bed, he would check all the doors.  He did not report any need to get up in the middle of the night to check the doors, but if he gets up for some other reason, he will check the doors to make sure they are locked.  He reported feeling startled when hearing certain noises.  The Veteran reported suicidal ideation.  For example, when he is driving, he sometimes thinks about going into the opposite lane.  He reported that when his chest feels tight, he just wants to do away with his life, it would be easy to change lanes and just be done. He did not recall when he started feeling downhearted and discouraged.  The Veteran reported that his memory was worse, but could not describe why it was worse. The Veteran's wife testified that when the Veteran's PTSD kicks in, the Veteran will sit around with a sad face.  He did not like talking about his feelings to his wife, especially when she prods him for answers. He responds that there is nothing to talk about.  This issue of avoidance and not facing issues appears to have been a long term issue in their relationships.   She also reported that the Veteran does not cry.  In dealing with stress, she reports that the Veteran will get angry, throw objects in his hands, punch doors.   The Veteran's wife also reported that he had poor sleep.  She said he just tosses and turns.  

After the March 2011 VA follow-up the Veteran returned in November 2011 for another follow-up at the Seattle, Washington VA Medical Center (Seattle VAMC). The Veteran reported continued distress, intrusive memories, and irritability related to a history of military sexual trauma.  

At a November 2011 follow-up, the Veteran exhibited anxious mood with full range of affect.  His speech rate and rhythm were regular.  His thoughts were logical and linear with no evidence of auditory or visual hallucinations, like previous evaluations.  The Veteran's judgment and insight were intact and he denied suicidal or homicidal ideation.  After retiring, the Veteran reported that he and his wife went on a long trip in their RV.  The trip was good for him - kept him busy and distracted.  When he returned, he reported struggling with feeling like he wants to keep moving.  He reported irritability, and anxiety.  Since being retired, the Veteran reported distracting himself with completing household repairs, but he did not have the money to do so.  He also did not have a workshop in the mobile home.  He also reports constant anxiety and irritability and reports not being able to sleep more than a few hours at a time.  He continues to have intrusive memories.  

At a November 2012 follow up appointment, the Veteran reported traveling across the United States with his wife if they have sufficient financial resources.  He reported feeling more irritable.  His sertraline was 100 mg.  The Veteran had depressive symptoms, reports of dreams, and irritability, and complained of having a life not worth living.   The need for additional counseling was noted.   The Veteran discussed his life-post retirement - as noted above.  The clinical psychiatrist recommended increasing the Sertraline to 150 mg.  

In November 2012, the Veteran underwent a VA examination.  The examiner indicated that the PTSD and depression are interactive and inseparable.  The examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity.  The examiner noted that the Veteran had symptoms as noted before including hypervigilance, difficulty falling or staying asleep, and an exaggerated startle response, depressed mood, anxiety.  The Veteran's speech pattern was of a normal rhythm.  The Veteran's mood was predominantly moderately depressed.  The Veteran's performance on PTSD Symptom Scale (PSS-I) is considered valid and does indicate moderately severe to severe symptoms of posttraumatic stress disorder.  The examiner gave the Veteran a GAF of 50, which is equivalent to the Veteran's highest GAF score within six months.  The Veteran reported intrusive thoughts and recollections regarding a military sexual assault several times per week and giving rise to primary symptoms of anxiety, irritability, increased heart rate, and GI tract irritation, followed by periods of depression and anhedonia.  These symptoms translate into the Veteran actively avoiding conversations and events which would recall past traumas.  The Veteran also reported episodic nightmares, awakening at night 2-3 times secondary to anxiety, and getting 3-5 hours of sleep per night.

Based on reports of increased nightmares, at a December 2012 primary care visit at Seattle VAMC, the Veteran was started on Prazosin 1 mg for 10 days at night followed by 2 mg subsequent days at night with a telephonic follow-up in three to four weeks.  

The Veteran attended another group therapy session in early December 2012.  He appeared irritable, but mood was "OK."  The Veteran reported having a great trip visiting children and grandchildren with his wife in Eastern Washington.  

At the end of December 2012, the Veteran had a primary care visit at Seattle VAMC to discuss a prescription to prazosin.  No significant side effects were noted.  The Veteran reported having nightmares twice a week, and missed several group therapy sessions.  

When he attended group in January 2013, the Veteran reported that his mood was good.  He was active and engaged.  

In a January 2013 group therapy appointment later in the month, the Veteran reported again that his mood was OK.  His wife mentioned that the Veteran's memory was not as good as it used to be, and he sometimes forget where he wants to go, and how to get to where he wants to go.  Other members of the group therapy reported having similar issues. 

In February 2013 group, the Veteran reported no issues with mood.  He reported that he was contacted by his previous employer about coming back to work part-time.  He also was in the process of planning a trip for the summer for his granddaughter's graduation on the East Coast in North Carolina.  The psychologist reported that the Veteran was doing well.  If he went back to work he would no longer participate in group.  

Prior to March 4, 2013, the Veteran mood was generally stable, but with a noticeable decline beginning in 2010.  However, with psychotherapy and mood stabilizers, the Veteran was able to manage his overall condition to a level where he was able to continue working full time until November 2011, and engage with others in an appropriate manner. 

Since March 4, 2013

The RO increased the Veteran's rating from 30 percent to 50 percent effective March 4, 2013 based on a private examination completed by a psychiatrist Dr. J. V.  In evaluating the treatment records from March 4, 2013 to February 9, 2016, the Board finds that the Veteran was not entitled to a rating higher than 50 percent based on his functional ability in the areas of work/school, family and social relations, thinking/judgment, and mood. 

1.  Work and School

As noted earlier, the Veteran retired in November 2011.  Although the Veteran indicated a desire to go back to work for his former employer on a part-time basis, he ultimately declined.  His income is primarily derived from VA and Social Security benefits.  The Veteran reports throughout this period keeping busy by performing work around his home and for his church.  He also spends a lot of time on a computer, which would be a valuable skill for most employers.  The Veteran's biggest challenge in returning to a work environment was his irritability.  He reported leaving his employment at a building manager due to this issue.  Generally, the prior employment worked for the Veteran's PTSD based on his prior statements.  The Veteran's continued assistance with persons in his community, such as his church, would indicate no significant occupational impairment depending on the type of position secured.  Although he may experience increased irritability, he was clearly able to continue to interact with the public, albeit on a limited basis. However, the April 2015 VA examiner opined that the Veteran's PTSD symptoms appeared to have a moderate impact in his ability to work a full-time job.  

2.  Family and Social Relations

In the March 2013 private psychological assessment, the examiner noted that the Veteran attends church regularly.  The examiner also noted that he isolated himself more.  For example if there is crowd of people, the Veteran will just leave.  The Veteran's wife has acknowledged her fear of the Veteran's anger, and did not know if the Veteran would hurt her.  

The findings of the March 2013 examiner seem extreme when comparing them to the VA treatment record and the April 2015 VA examination report.   

In 2014, the Veteran continued with psychotherapy, individual and group.  He continued to present in those environments as cooperative and engaged.  In a September 2014 Seattle VAMC psychotherapy, the Veteran reported being less irritable towards his wife. However, in the same examination, the Veteran reported engaging in activities with others on a regular basis such as going bowling twice a week with persons from his church. 

Throughout the April 2015 VA examination, the Veteran was cooperative and talkative and was fully oriented to time, place, person and purpose. The Veteran reported having positive relationships with his wife, but noted that his moodiness sometimes interfered with their relationships.  The increased moodiness and/or irritability in dealing with others are consistent with a 50 percent rating in addition to the Veteran's desire to increasingly isolate himself from others.  

3.  Thinking/Judgment 

During this period, the Board finds no significant impairment in thinking.  Dr. J. V. in her March 2013 evaluation found that the Veteran's thoughts appeared to be logical and linear.  His intelligence is average.  He was considered passively suicidal, and not homicidal.  

In the Veteran's continued VA psychological treatment, his thought process appeared relatively intact.  In appointments in June 2014, the Veteran was oriented to person, time and place.  His memory, concentration and attention were unimpaired.  In later appointments in August 2014, September 2014, and October 2014, the Veteran's thought process was considered linear and goal directed.  The treating psychologists also found no evidence of suicidal ideation, homicidal ideation or auditory and/or visual hallucinations. 

At the April 2015 VA examination, the examiner noted that the Veteran had no hallucinations, prominent delusions, or signs of psychosis during the interview.  The Veteran was also at the time performing activities of daily living and self-care without any notable problems.  The Veteran reported increased emotional outbursts, but was unable to identify his triggers.  

Based on the available treatment record, there was no significant impairment in thinking or judgment during this period despite reports by the Veteran of mild memory loss and difficulty with concentration. 

4.  Mood

The Veteran exhibited the most significant impairment in mood.  Private psychiatrist Dr. J. V in her March 2013 examination gave the Veteran a GAF of 30.  The examiner found the Veteran had total occupational and social impairment based on the Veteran's difficulty falling or staying asleep, irritability or outburst of anger, difficulty concentrating, hypervigilance, and exaggerated startle response, avoidance, markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others, restricted range of affect, and a sense of foreshortened future lasting more than a month.   The Veteran also presented with a number of symptoms including: depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, impairment of short and long term memory, difficulty understanding complex commands, impaired judgement, impaired abstract thinking, disturbances in mood and motivation, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, suicidal ideation, impaired impulse control and persistent delusions or hallucinations.  Although this "opinion" notes several issues involving the Veteran's PTSD, it acts as no more than a checklist of symptoms and provided no rationale.  The examiner elaborated on this check list evaluation in a supplemental evaluation.  Much of what was said appears someone inconsistent with the Veteran's VA treatment.  

In an April 2013 Seattle VAMC follow-up the Veteran's PTSD was considered stable.  He had activities to look forward to such as a trip to North Carolina.  

At an October 2013 primary care visit, the Veteran reported that he had nightmares with sleep, but noticed improvement with the Prazosin, but ran out of medication.  Without it, the Veteran reported having worse dreams, fits and night sweats.  The Veteran reported that he liked his depression medication, but wanted to increase the dose.  He felt like his mood was off, this issue was noted in October 2013 and February 2014 primary care visits. 

In June 2014, the Veteran attended another mental status follow-up, where he reported continued poor sleep due to nightmares.  The increased dosage of Prazosin did not change sleep quality or nightmare frequency.  In daytime he had irritability, and exaggerated startle, as he always had.  However, the Sertraline helped overall with mood and longstanding depression.  The Veteran denied suicidal and homicidal ideation. His mood was euthymic. 

In July 2014 mental health individual psychotherapy at the Seattle VAMC, the Veteran reported increased irritability, but could not identify his trigger.  He also reported increased thoughts, struggled with distrust and irritability and depression as well as hyperarousal and hypervigilance.  

In August 2014, the Veteran resumed group therapy.  He reported working more in retirement, but getting paid less.  Despite worsening mood, he found things to enjoy, and the therapist reported that the Veteran was making good progress.  The Veteran reported that he was enjoying his camper.  He was also active in a number of activities such as fishing, RV'ing, volunteering at his church and fixing things around his home.  

By the September 2014 group therapy session, the Veteran talked about the future, and his plans for enjoying the summer.  The Veteran's wife also attended the session and reported increased irritability.  The therapist found no change in the Veteran's mental status.  He talked about enjoying his summer, and needing to work a little to save up for next family vacation.  

In October 2014 at another therapy session, the Veteran reported getting along with his wife and that he had a dog that he enjoyed spending time with.  

Following the October 2014 therapy session, the Veteran underwent a VA examination in March 2015.  The report was prepared in April 2015 to summarize the extent of the Veteran's PTSD symptoms.  The examiner noted that the Veteran's symptoms include intrusive thoughts, avoidance of activities that trigger the traumatic thoughts/memories, irritability, chronic disturbance in sleep and depression. He has notable problems with agitation.   Minor situations trigger irritability in the Veteran.  When he experiences those emotions, he will abruptly flee from the situation.  He also reported problems with anxiousness in public settings.   When the VA examiner compared his evaluation of the Veteran to that of Dr. J. V., the examiner opined that the Veteran's statements of suicidal ideation when driving are more vague rather than concrete, but generally the symptoms and severity are consistent. 

The Veteran undoubtedly had issues with mood with a progressive worsening throughout the period despite increased treatment.   This worsening was consistent with a 50 percent rating based on the increased interference in the Veteran's day-to-day activities, and difficulty in establishing relationships due to increased irritability.  A higher rating was not contemplated during this period since the Veteran continued to have logical and linear thoughts, and the interference caused by these difficulties did not equate to the severity of a 70 or 100 percent rating, which would be consistent with more severe symptoms than what was seen.  


Since February 10, 2016

In February 2016, the Veteran submitted a private psychological report prepared by psychologist J. S. dated February 10, 2016.  Based on this report, the Board finds that the Veteran's PTSD worsened to a level that resulted in impairments in most functional areas.  

The Veteran is retired from full-time employment.  The Board notes that the Veteran's mood and memory impair his ability to return to full-time employment especially in situations where he has to deal with others.  Unlike before, where his emotional outbursts were somewhat controlled, the Veteran has had increased blow ups to the point where his own wife feels threatened.  The Veteran's thinking and judgment have also been shown to be significantly impaired.  Initially, reports of suicidal ideation appeared passive in prior periods under consideration, when shown.  However, the Veteran has reported increased thoughts about suicide on a weekly basis.  He reported that he wanted to know what it would be like to drive into on-coming traffic and did not care who would be injured by his conduct.  The Veteran's memory has become increasingly impaired.  The simple act of going to a store is made difficult with the Veteran being unable to recall directions with increased frequency.  The examiner also noted that the Veteran appears confused, and has lost the ability to manage his own benefits, or finish projects he starts.  Even in church where he is a regularly attendee, the Veteran reports being unable to sit near other parishioners, and no longer engages in fellowship.  Accordingly, the Board finds the Veteran's PTSD now warrants an increase to 70 percent.  The 70 percent is warranted for the worsening of the Veteran's mental status.  

Although some of the statements made by the examiner suggest total occupational and social impairment, the Veteran has not been shown to be a danger to himself or others, nor does he have memory issues to the extent contemplated by the higher 100 percent rating.  He does not have total social impairment as he still attends church, maintains a long-term marriage and familial relationships, and by his own statements, maintains two friendships.

B.  Extraschedular Considerations 

 In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 . The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1)  (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 
 When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id.  

Turning to the first step of the extraschedular analysis, the Board finds the rating criteria specifically contemplate the symptomatology of the Veteran's service-connected psychiatric disability. The Veteran reports nightmares, flashbacks, hyperstartle behaviors, avoidance behaviors, disrupted sleep, panic attacks, depressed mood, feelings of helplessness and hopelessness, decreased energy and motivation, decreased concentration, survivor's guilt, irritability, and hypervigilance.  Even though all symptoms listed are not specifically enumerated in the rating criteria, the severity, frequency, and duration of these symptoms are found to be consistent with the rating criteria discussed above.  

 Even if the Board concluded that some or all of the Veteran's symptoms were exceptional, referral to the Director of Compensation Service would not be warranted. The Veteran has not had marked interference in employment due to PTSD. The Veteran stopped working as a building manager based on a joint decision by his wife and himself to retire.  He has reported different reasons for the desire to retire including less stress, and limitations in the use of his hands due to degenerative joint disease.  Furthermore, the Veteran has reported that the position as a building manager allowed him to deal with his PTSD by being able to go to his apartment when he needed to decompress.   The Veteran's PTSD has also not required hospitalizations.  The Veteran has only engaged in psychotherapy on a group and individual basis and takes mood stabilizers.  Accordingly, referral for consideration of an extraschedular rating is not warranted. 

 The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to the ratings associated with his PTSD, which is presently his only service-connected disability. As explained above in denying higher ratings, the Board considered the criteria for higher schedular ratings, but it upheld the rating as assigned because the rating criteria are adequate. Accordingly, referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson  v. McDonald, 762 F.3d 1362 (2014).


II.  VA's Duties to Notify and Assist 

VA satisfied its notice requirement to the Veteran with respect to his increased rating claim in August 2008.  Neither the Veteran nor his representative has pled prejudicial error with regard to timing or content. Shinseki v. Sanders, 129 S. Ct. 1696   (2009).  As the contents of the notices fully comply with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duty to notify the Veteran. 

VA met its duty to assist the Veteran by obtaining all available relevant evidence to the Veteran's claim. To that end, the VA obtained the Veteran's service treatment and personnel records, and post-service treatment records. The Veteran has been presented multiple opportunities for examination of his service-connected PTSD in October 2008, April 2011, November 2012, and April 2015 with a May 2015 addendum opinion. The Board finds these examinations to be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiners that performed the examinations were medical professionals and provided the Board sufficient information to render a decision.

The Veteran was also provided a hearing with the undersigned Veterans Law Judge (VLJ) in September 2011. VA also has duties when an RO official or VLJ conduct a hearing. 38 C.F.R. 3.103(c)(2) ; Bryant v. Shinseki, 23 Vet. App. 488   (2010). When a VLJ conducts a hearing, the VLJ must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the undersigned VLJ specifically addressed the Veteran's PTSD and associated symptoms. The VLJ also asked questions to determine whether additional relevant evidence existed that had not been obtained, such as whether the Veteran had recently received any treatment. There is no indication that the Veteran was prejudiced in any way by the conduct of the Board hearing. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) , and that any error in notice provided during the hearing constitutes harmless error.

Since neither the Veteran nor his representative made VA aware of any other relevant evidence that would need to be obtained, the Board finds that no further development is required. Appellate review proceeded without prejudice. See Bernard v. Brown, 4 Vet. App. 384 (1993). 


ORDER

Prior to March 4, 2013, an initial rating in excess of 30 percent for PTSD is denied.

From March 4, 2013 to February 9, 2016, a rating in excess of 50 percent for PTSD is denied. 

Since February 10, 2016, a rating of 70 percent, and no higher, for PTSD is granted, subject to the rules and regulations governing the payment of VA monetary benefits. 


REMAND

As noted in the introduction, the Veteran filed a formal claim for a TDIU in February 2016 based on PTSD.  The Board finds a TDIU reasonably raised by the record based on the Veteran's statements that he needed to stop working full time in November 2011 due to increased irritability as related to his PTSD.  Accordingly, a remand is needed to provide the Veteran with proper notice of what is required to substantiate his claim, as well as to update the treatment record with any additional evidence. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice and assistance regarding the issue of entitlement to TDIU. He has completed VA Form 21-8940.  However, allow the Veteran to submit additional information if he so chooses. 

2.  Obtain updated treatment records from the Puget Sound VA Health Care System since October 2014. 

3.  After completing the above, adjudicate the Veteran's claim of entitlement to TDIU benefits.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and an appropriate period of time to respond. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


